Opinion by
Judge Rogers,
This is an appeal of Wynnewood Company from an order of the Court of Common Pleas of Mont*560gomery County affirming the decision of the Board of Supervisors of Whitemarsh Township denying the appellant’s application for final subdivision approval. We affirm the order on the opinion of Judge Stanziani reported at Pa. D. & C.3rd ( ).
Order
And Now, this 3rd day of February, 1983, the order of the Court of Common Pleas of Montgomery County dated October 8,1980 is affirmed.